Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Lei et al. for the "CARRIER DETERMINATION FOR A DEVICE" filed 03/17/2021 has been examined.  This application is a continuation of 16/536,191 filed 08/08/2019, now US patent#10,993,218 which is continuation of 15/476,497, filed 03/31/2017, now U.S. Patent #10,397,910.  Claim 1 is pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/536,191 noted on page 1, para. [0001] need to be updated.  This application is now U.S. Patent#10,993,218.  Appropriate correction required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	 Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pelletier et al. (US#2012/0113831) in view of Seo al. (US#9.883,503). 
Regarding claim 1, the references disclose an apparatus for transmitting uplink control information (UCI) in a wireless communication system, in accordance with the essential features of the claims. Pelletier et al. (US#2012/0113831) discloses a processor that determines the first carrier based on at least one of a load condition and an interference condition on the plurality of carriers (Pelletier: Figs. 12, 14; para [0073]-[0075] & para [0085]); determines a set of PRBs within the first carrier for a first device to transmit first HARQ ACK feedback information control (see Figs. 1, 5 & the Abstract, para [0002]-[0005] & para [0009]-[0010], [0013]-[0014]: a determination maybe made that UCI should be transmitted includes component carrier selection for transmission of uplink control information that may use multiple carriers. UCI could contain a HARQ-ACK/NACK that can be used to indicate a HARQ was properly received); a transmitter/receiver that transmits/receives, to the first/second device, a first/second signaling indicating a first control channel for the first/second device to transmit the first/second HARQ ACK feedback information, wherein the first/second control channels are determined based at least in part on the set of PRBs and the first carrier(Figs. 14-15; para [0006]-[0018] &[0079]-[0082]; [0085]-[0087] & [0103], [0162]: DCI containing the details of the DL assignment-number of physical resource blocks, modulation and coding scheme, etc,, upon which reception is kept as a configuration of a HARQ process).
However, Pelletier does not disclose expressly wherein the first signaling further indicates a set of PRBs within the first carrier to the first device.  In the same field of endeavor, Seo al. (US#9.883,503) discloses a system and method for receiving an Enhanced Physical Downlink Control Channel (EPDCCH) from a base station by a user equipment (UE) in a wireless communication system. The UE receives a first EPDCCH for a first carrier by monitoring first EPDCCH candidates for the first carrier in a specific physical resource block (PRB) pair set. The UE receives a second EPDCCH for a second carrier by monitoring second EPDCCH candidates for the second carrier in the specific PRB pair set. A position of the second EPDCCH candidates is determined by applying an offset value for the second EPDCCH candidates into a position of the first EPDCCH candidate. The offset value for the second EPDCCH candidates is determined based on a carrier indicator field of the second carrier (see Figs. 5, 9; Col. 11, lines 6-38: DCI includes control information such as resource allocation information for the UE).
One skilled in the art would have recognized the need for effectively and efficiently carrier selection for transmission of uplink control information (UCI) that may use multiple carriers in a wireless communication system, and would have applied Seo’s novel use of a search space for a downlink control channel in a wireless communication system into Pelletier’s teaching of selecting uplink (UL) transmission resources for transmitting uplink control information (UCI).  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Seo’s method for setting search region for downlink control channel in wireless communication system into Pelletier’s determination of carriers and multiplexing for uplink control information transmission with the motivation being to provide a method and system for carrier determination for a device. 
Double Patenting

7.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

8.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

9.	Claim 1 of the present application Serial No. 17/204,796 (hereinafter Application ‘796) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent#10,993,218 (hereinafter ‘218) and claims 1-26 of U.S. Patent#10,397,910 (hereinafter ‘910) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  	
	The claims are identical and they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent, since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment.  The language of the sets of claims are substantially identical and is equivalent in functioning.  All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language.  Additionally, the functional language, scope and embodiment reflect identical operation, purpose, application, and environment.  	
With respect to the specific limitations, claims 1-34 of U.S. Patent ’218, and claims 1-26 of U.S. Patent ’910 are equivalent to the combination of pending claim 1 of Application ‘796 for facilitating uplink control information (UCI) in a wireless communication system.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
10.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The Lee et al. (US#9,369,994) is cited to show the UCI transmitting/receiving method and device in a wireless communication system.
	The Han et al. (US#9,106,385) show the method and apparatus for transmitting control information in wireless communication system.
	The Yang et al. (US#9,113,457) show the method and apparatus for transmitting control information.
	The Lee et al. (US#9,510,326) show the UCI transmitting/receiving method and device in a wireless communication system.
	The Wang et al. (US#2018/0278373) show the method and device for feeding back and receiving HARQ ACK information.
	The Freeda et al. (US#9,826,515) show the methods systems and apparatus for defining and using PHICH resources for carrier aggregation.
	The He et al. (US#20-134/0242890) show the PUCCH resource mapping using an EPDCCH.
	The Takeda et al. (US#9,622,234) show the wireless communication terminal BA device and resource allocation method.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
07/26/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477